 

AMENDMENT TO PURCHASE AGREEMENT

 

 

THIS AMENDMENT TO PURCHASE AGREEMENT (“Amendment Agreement”) is executed
effective as of the 17th day of September, 2012, by and among JGC Tye, LLC, a
Texas limited liability company, JGC Lubbock Gold, LLC, a Texas limited
liability company, JGC Odessa Gold, LLC, a Texas limited liability company, Gold
Suit, Inc., a Texas corporation, JGC Harlingen, LLC, a Texas limited liability
company, JGC Longview, LLC, a Texas limited liability company, JGC Edinburg,
LLC, a Texas limited liability company, JGC Phoenix, LLC, a Texas limited
liability company, TI Club, LLC, a Texas limited liability company, and JGC
Beaumont, LLC, a Texas limited liability company (collectively, the “Asset
Sellers,” and each individually an “Asset Seller”); C. A. Ault Investments,
Inc., a Texas corporation (“CAA”), Sadco, Inc., a Texas corporation (“Sadco”),
and S Willy’s Lubbock LLC, a Texas limited liability company (“Willies”),
(collectively, the “Companies,” and each individually a “Company”); Bryan S.
Foster, an individual (“Foster”); and Jaguars Acquisition, Inc., a Texas
corporation (“JAI”), which is a wholly owned subsidiary of Rick’s Cabaret
International Inc.(“Rick’s Cabaret”). The Asset Sellers, Companies, Foster, and
JAI are sometimes hereinafter collectively referred to as the “Parties”.

 

Recitals

 

A. The Parties entered into a Purchase Agreement on or about August 3, 2012 (the
“Contract”).

 

B. Reference is here made to the Contract as if such Contract were written
herein verbatim.

 

C. The parties now wish to amend the Contract as set forth herein.

 

Agreements

 

NOW, THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. All capitalized terms used herein shall have the meanings assigned to them in
the Contract, unless expressly defined otherwise in this Amendment Agreement.

 

2. Except as otherwise specifically provided herein, all terms and conditions of
the Contract shall apply to the interpretation and enforcement of this Amendment
Agreement as if explicitly set forth herein.

 

3. Amendment to make JGC Beaumont, LLC an “Asset Seller”:

 

The first paragraph of the Contract, which sets forth the Parties to the
Contract, defined JGC Beaumont, LLC as “JGC Beaumont” and as a “Company” and one
of the “Companies.” The first paragraph is hereby amended to define JGC
Beaumont, LLC as an “Asset Seller” and one of the “Asset Sellers.” In connection
with this amendment to the first paragraph of the Contract, the Contract is also
amended as follows:

 

The third recital paragraph of the Contract, as set forth below, is deleted in
its entirety:

 

“WHEREAS, JGC Beaumont owns and operates an adult cabaret known as “Jaguars”
(“Jaguars-Beaumont”) located at 5900 College Street, Beaumont, Texas 77707
pursuant to a Sexually Oriented Business license issued by the City of
Beaumont;”

 



 Amendment to Purchase Agreement - Page 1

 

  

The fifth recital paragraph of the Contract is amended and replaced in its
entirety to read as follows:

 

“WHEREAS, Foster owns (i) 100% of the membership interests of each of the Asset
Sellers (except for Gold Suit, Inc.) and Willies, and (ii) 100% of the shares of
common stock of each of Gold Suit, Inc., CAA and Sadco;”

 

The ninth recital paragraph of the Contract is amended and replaced in its
entirety to read as follows:

 

“WHEREAS, Foster and JAI both desire that Foster sell (i) 100% of the membership
interests of Willies and (ii) 100% of the shares of common stock of each of CAA
and Sadco, to JAI, all on the terms and conditions set forth herein;”

 

Section 1.8 of the Contract is amended and replaced in its entirety to read as
follows:

 

“Section 1.8 Sale of the Common Stock and Membership Interests. Subject to the
terms and conditions set forth in this Agreement, at the Closing, Foster hereby
agrees to sell, transfer, convey and deliver to JAI (i) all of the shares of
common stock of CAA and Sadco, free and clear of all encumbrances, which
represents all of the outstanding capital stock of CAA and Sadco (the “Common
Stock”), and (ii) all of the membership interests of Willies, free and clear of
all encumbrances, which represents all of the outstanding capital interests of
Willies (the “Membership Interests”); and Foster shall deliver to JAI stock
certificates representing the Common Stock and membership certificates
representing the Membership Interests, all duly endorsed to JAI.”

 

Section 3.1(b) of the Contract is amended and replaced in its entirety to read
as follows:

 

“(b) Each of the Asset Sellers (except for Gold Suit, Inc.) and Willies (i) is a
Texas limited liability company duly organized, validly existing and in good
standing under the laws of the state of Texas, (ii) has all requisite power and
authority to carry on its business, and (iii) is duly qualified to transact
business and is in good standing in all jurisdictions where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, except where the failure to do so would not have a material
adverse effect to Foster, the Asset Purchasers, the Companies or the Asset
Sellers.”

 

Section 3.1(d) of the Contract is amended and replaced in its entirety to read
as follows:

 

“(d) At Closing, the authorized capital of each of the Asset Sellers (for
purposes of this Section 3.1(d) only, the defined term “Asset Sellers” excludes
Gold Suit, Inc.) and Willies consists of one membership interest which is
validly issued and outstanding. There is no other class of equity interest
authorized or issued by Willies or any of the Asset Sellers. All of the issued
and outstanding membership interests of each of the Asset Sellers and Willies
are owned beneficially and of record by Foster, free and clear of any liens,
claims, equities, charges, options, rights of first refusal, or encumbrances,
and are fully paid and non-assessable. None of the Membership Interests issued
are in violation of any preemptive rights. Neither of the Asset Sellers nor
Willies has any obligation to repurchase, reacquire, or redeem any of its
outstanding membership interests. There are no outstanding securities
convertible into or evidencing the right to purchase or subscribe for any
membership interests of Willies or any of the Asset Sellers. There are no
outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or any other agreements of any character obligating either Willies
or any of the Asset Sellers to issue any membership interest or any securities
convertible into or evidencing the right to purchase or subscribe for any
membership interest, and there are no agreements or understandings with respect
to the voting, sale, transfer or registration of any membership interests of
Willies or any of the Asset Sellers.”

 



 



 Amendment to Purchase Agreement - Page 2

 



   

Exhibit A of the Contract is amended and replaced in its entirety with Amended
Exhibit A attached hereto. All references to “Exhibit A” in the Contract will
refer to Amended Exhibit A attached hereto.

 

4.Amendment to make reference in the Contract to a certain lien on the Purchased
Assets with respect to JGC Longview, LLC:

 

The first paragraph of Section 1.1 of the Contract is amended and replaced in
its entirety to read as follows:

 

“Section 1.1 Assets of the Asset Sellers to be Transferred to Asset Purchasers.
On the Closing Date (as defined in Section 2.1 hereof), and subject to the terms
and conditions set forth in this Agreement, each of the Asset Sellers shall
sell, convey, transfer and assign, or cause to be sold, conveyed, transferred
and assigned to the respective Asset Purchaser set forth opposite each Asset
Seller’s name on Exhibit A attached hereto, free and clear of all liens and
encumbrances (except as set forth in Section 3.3A), and each of the respective
Asset Purchasers shall acquire, all of the tangible and intangible assets and
personal property of every kind and description and wherever situated of the
business of the Adult Cabaret of each respective Asset Seller, including but not
limited to, the following personal property of each of the Asset Sellers:”

 

Section 3.3 of the Contract is amended and replaced in its entirety to read as
follows:

 

“Section 3.3 Ownership of the Purchased Assets. Each of the Asset Sellers owns
all of the Purchased Assets (with respect to it) set forth in Section 1.1 herein
(and reflected in Exhibit 1.2) free and clear of any liens, claims, equities,
charges, options, rights of first refusal, or encumbrances (except as set forth
in Section 3.3A). Each of the Asset Sellers has the unrestricted right and power
to transfer, convey and deliver full ownership of its Purchased Assets without
the consent or agreement of any other entity or person and without any
designation, declaration or filing with any governmental authority. Upon the
transfer of the Purchased Assets to the Asset Purchasers as contemplated herein,
each of the Asset Purchasers will receive good and valid title thereto, free and
clear of any liens, claims, equities, charges, options, rights of first refusal,
encumbrances or other restrictions (except as set forth in Section 3.3A).”

 

Section 3.3A is added to the Contract, in between Section 3.3 and Section 3.4,
to read as follows:

 

“Section 3.3A Lien on the Purchased Assets of JGC Longview, LLC. In connection
with an Asset Purchase Agreement entered into by and among JGC Longview, LLC and
Streakers, L.P. on or about May 15, 2009, Streakers, L.P. has a security
interest in all the furniture, fixtures and equipment located at the Adult
Cabaret of JGC Longview, LLC to secure payment of a promissory note made by JGC
Longview, LLC in the original principal amount of $400,000 (the “Longview Asset
Note”).”

 



 



 Amendment to Purchase Agreement - Page 3

 



 

 

  

5.Amendment to Section 1.9:

 

The introductory paragraph of Section 1.9 and Section 1.9(i) are hereby amended
in their entirety to read as follows:

 

“Section 1.9 Purchase Price. As consideration for the purchase of the Purchased
Assets, the Common Stock and the Membership Interests, JAI and the Asset
Purchasers shall pay to Foster and the Asset Sellers an aggregate consideration
of $26,000,000 (the “Purchase Price”). The Purchase Price shall be payable as
follows:

 

(i)JAI shall pay or cause to be paid (x) $3,500,000 by wire transfer or
certified check to Foster at Closing and (y) $500,000 shall be paid to Foster by
wire transfer or certified check upon the closing of the “Sale of Real Estate
Properties” referred to in Section2.3(i) hereof, as consideration for the Common
Stock and the Membership Interests; and”

  

6. This Amendment Agreement will be of no force and effect until receipt and
execution of this Amendment Agreement by all the undersigned parties hereto.
This Amendment Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which shall be deemed one instrument, by
signature delivered by facsimile transmission or by e-mail delivery of a “.pdf”
format data file, each of which shall be deemed an original for all purposes.

 

7. Except as expressly amended hereby, the Contract remains in full force and
effect. Any references to the Contract shall refer to the Contract as amended
hereby.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment Agreement to
become effective as of the date first set forth above.

 



  JAGUARS ACQUISITION, INC.           /s/ Eric Langan   By: Eric Langan,
President         BRYAN S. FOSTER:         By: Bryan S. Foster     Bryan S.
Foster, Individually         JGC Tye, LLC         By: /s/ Bryan S. Foster    
Bryan S. Foster,



 



 



 Amendment to Purchase Agreement - Page 4

 



 

 

 



  JGC Lubbock Gold, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,    
    JGC Odessa Gold, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,  
      Gold Suit, Inc.         By: /s/ Bryan S. Foster     Bryan S. Foster,      
  JGC Harlingen, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,      
  JGC Longview, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,        
JGC Edinburg, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,        
JGC Phoenix, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,         TI
Club, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,         C. A.
Ault Investments, Inc.         By: /s/ Bryan S. Foster     Bryan S. Foster,    
    Sadco, Inc.         By: /s/ Bryan S. Foster     Bryan S. Foster,         JGC
Beaumont, LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,         S
Willy’s Lubbock LLC         By: /s/ Bryan S. Foster     Bryan S. Foster,





 



 



 Amendment to Purchase Agreement - Page 5

 



     

Amended Exhibit A

 



Asset Seller Adult Cabaret Asset Purchaser       JGC Tye, LLC “Jaguars Gold
Club” JAI Dining Services (Tye), Inc.   126 South Access Road     Tye, Texas
79563         JGC Lubbock Gold, LLC “Jaguars Gold Club” JAI Dining Services
(Lubbock), Inc.   12913 US 87     Lubbock, Texas 79423         JGC Odessa Gold,
LLC “Jaguars Gold Club” JAI Dining Services (Odessa), Inc.   6824 Cargo Rd.    
Odessa, Texas 79762         Gold Suit, Inc. “Jaguars Gold Club” JAI Dining
Services (El Paso), Inc.   11377 Gateway Boulevard     El Paso, Texas 79936    
    JGC Harlingen, LLC “Jaguars Gold Club” JAI Dining Services (Harlingen), Inc.
  14286 US Highway 83     Harlingen, Texas 78552         JGC Longview, LLC
“Jaguars Gold Club” JAI Dining Services (Longview), Inc.   4750 Estes Parkway  
  Longview, Texas 75603         JGC Edinburg, LLC “Jaguars Gold Club” JAI Dining
Services (Edinburg), Inc.   5021 W. University Drive     Edinburg, Texas 78539  
      JGC Phoenix, LLC “Jaguars Gold Club” JAI Dining Services (Phoenix), Inc.  
1902 N. Black Canyon Highway     Phoenix, Arizona 85009         TI Club, LLC
Dormant Adult Cabaret JAI Dining Services (Odessa II), Inc.   (formerly “Tijuana
Iguana”)     101 Solo Road     Odessa, Texas 79762         JGC Beaumont, LLC
“Jaguars Gold Club” JAI Dining Services (Beaumont), Inc.   5900 College Street  
  Beaumont, Texas 77707  



 



 



Amended Exhibit A



